DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending of which claims 1, 11 and 16 are in independent form.  Claims 1-20 are rejected under 35 U.S.C. 103.  

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 02/16/2021 as they apply to the 35 U.S.C. 103 rejections of the independent claims have been fully considered.  On pages 8-9 of the remarks Applicant’s representative appears to argue that the Brewington reference assigning labels to images fails to teach the amended independent claim limitations reciting in part, …providing…the suggested post including the text description…and an indication of connections of the user who have published suggested posts that are related to the suggested post for the user.
Examiner applied a new reference to address the independent claims as amended detailed in the rejection provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Czerwinski et al. U.S. Pub. No. 2016/0063874 (hereinafter “Czerwinski”) in view of Brewington et al. U.S. Pub. No. 2017/0039264 (hereinafter “Brewington”) in further view of Lin et al. U.S. Patent No. 9,596,207 (hereinafter “Lin”).
Regarding independent claim 1, Czerwinski discloses:
detecting, by a computing system, whether one or more media content items have been captured by a user; determining, by the computing system, one or more candidate media content items from the one or more content items to be included in a suggested post for the user based on one or more of: specified criteria or a machine learning model (Czerwinski at paragraph [0114] discloses in part, “…determines that the user of end user computing device 102 is in a happy emotional state, and the user has just generated content by, for example, taking a picture or recording a video, then user content/activity feedback logic 204 may recommend to the user that she share such content via e-mail or by posting the content to a social networking Web site… then user content/activity feedback logic 204 may recommend to the user to add additional content (e.g., happy emoticons, funny or uplifting music, etc.) thereto, or may automatically add such content if configured to do so by the user.”  Additionally, Czerwinski at paragraph [0093] discloses in part, “In a further embodiment, a machine learner may be included as part of 

While, Czerwinski at paragraph [0114] discloses making recommendations or automatically posting recently created content items, including adding additional content to the content items, and while Czerwinski at paragraph [0169] – [0170] discloses content tagging, Czerwinski does not disclose:
generating, by the computing system, a text description for the suggested post based on attributes associated with the one or more candidate media content items, wherein the text description comprises one or more of: time periods, locations, names of objects, or words relating to backgrounds associated with the one or more candidate media content items; and providing, by the computing system, the suggested post for display in a user interface, the suggested post including the text description, the one or more candidate media content items...
In other words, while Czerwinski discloses suggesting a taken photo for posting, and generating additional content to include with the photo for posting such as an emojicon, Czerwinski does not disclose generating a text description for the purpose of posting the text description along with the suggested photo.
However, Brewington at paragraphs [0043] – [0044] teaches in part the following:
…In one example, techniques which analyze contents within a photo, to assign an annotation describing the contents to the photo, such as found in the Automatic Linguistic Indexing of Pictures (ALIPR) algorithm, may be used to automatically label photos. In some embodiments, a machine learning model may be trained on manually labeled images relative to a reference taxonomy. The trained machine learning model may then automatically assign labels to images in accordance with the reference taxonomy.
 
FIG. 4 is examples of labels which the automatic photo label technology may assign to images in the collection of images. In this regard, image 410 includes a scene of a parked car on a street next to a fire hydrant. Accordingly, the automatic photo label technology may analyze image 410 and assign the labels "car," "fire hydrant," and "street," as shown in table 410a…

Examiner is of the position that Brewington at paragraph [0044] above teaching labeling an image with car, fire hydrant or street reads on words relating to backgrounds associated with the one or more candidate media content items.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the suggesting or automatically adding, a photo or message recently taken by a user, for posting on a social network or sent via email along with additionally generated content as disclosed in Czerwinski with the automatic photo label technology taught in Brewington to facilitate in the organization and cataloging of images (See Brewington at paragraph [0001].   

While Czerwinski discloses suggesting a media item to post on a social networking site including tagging the post with additional content, and Brewington teaches labeling an image, Czerwinski as modified with Brewington does not disclose: 
and an indication of connections of the user who have published suggested posts that are related to the suggested post for the user.
However, Lin at Column 17, Lines 29-52, Column 18, Lines 8-40 and Column 24, Lines 38-61 teaches generating a post, including media content and various other fields indications of which user shared the post, such as illustrated in Figure 8 at label 832 provided below which Examiner is interpreting as reading on an indication of connections of the user who have published suggested posts that are related to the suggested post for the user.

    PNG
    media_image1.png
    575
    824
    media_image1.png
    Greyscale


Both the Czerwinski reference and the Lin reference, in the sections cited by the Examiner, are in the field of endeavor of generating suggested social media posts.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the suggesting captured media content to post on a social networking site including additional content as disclosed in Czerwinski with providing the displayed metadata for a suggested post taught in Lin to facilitate in memorializing events important to a user in social media (See Lin at Column 2, Lines 20-27). 

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Czerwinski discloses:
analyzing content of the one or more media content items, and wherein the determining the one or more candidate media content items is based on the analyzing the content of the one or more media content items (Czerwinski at paragraph [0115] discloses in part, “For example, if user content/activity feedback system 200 determines that a voice-mail message, picture, or video generated by a user contains exceedingly emotional content and/or was generated by the user while in a particular mental or emotional state, then user content/activity feedback system 200 can provide useful feedback to the user about such content.”  Examiner is of position the feedback disclosed in Czerwinski can include a suggestion to post the content to social media as detailed in paragraph [0114] or a suggestion not to post the content as detailed in paragraph [0120]).

Regarding dependent claim 3, all of the particulars of claims 1-2 have been addressed above.  While, Czerwinski at paragraph [0115] discloses determining representations of content items, Czerwinski does not disclose:
wherein the analyzing the content of the one or more media content items includes determining representations of the one or more media content items based on the machine learning model.
 However, Brewington at paragraph [0043] teaches a machine learning model used to automatically assign labels to images.

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Czerwinski discloses:
publishing the suggested post through a social networking system in response to user instruction (Czerwinski at paragraph [0046] discloses the digital personal assistant is configured to perform tasks based on user input, including posting content to social media).

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Czerwinski discloses:
wherein the suggested post includes one or more of: a text description associated with a candidate media content item, a social context, a user interface (UI) element for editing the suggested post, or a UI element for publishing the suggested post (Czerwinski at paragraph [0047] discloses in part, “Digital personal assistant 130 is configured to provide a user interface by which a user can submit questions, commands, or other verbal input and by which responses to such input or other information may be delivered to the user.”  Examiner is of the position that the user interface disclosed in paragraph [0047] can be used to receive the user input described in paragraph [0046] to instruct the digital personal assistant to perform the task of posting content to social media, consistent with the user interface and user input depicted in Figure 3A-3C, in the context of a messaging application, allowing for user input to instruct the digital personal assistant to send a message at box 314.)

Regarding independent claim 11, claim 11 is rejected under the same rationale as claim 1.  Additionally, Czerwinski discloses:
At least one processor; and a memory…(See Czerwinski at paragraphs [0176] – [0177]).

Regarding dependent claim 12, all of the particulars of claim 11 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 2.

Regarding independent claim 16, claim 16 is rejected under the same rationale as claim 1.  Additionally, Czerwinski discloses:
A non-transitory computer readable medium…(See Czerwinski at paragraph [0192]).

Regarding dependent claim 17, all of the particulars of claim 16 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 2.

Claims 4, 6, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Czerwinski in view of Brewington in view of Lin in further view of Bradley et al. U.S. Pub. No. 2017/0142035 (hereinafter “Bradley”).
Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  While Czerwinski at paragraphs [0092] - [0093] and [0114] discloses training a machine learning model, and using the model to make content suggestions to a user for social media posts, Czerwinski does not disclose:
wherein the machine learning model is trained to predict a probability of a user publishing a media content item in a post.
However, Bradley at paragraph [0062] teaches the following:
…If the quantitative value or score assigned by the publishing tools is greater than or equal to a pre-specified threshold level, the publishing tools may draw the conclusion that the associated user would more than likely publish, republish or share the content proposed for publication by the user, within a certain level of confidence. On the other hand, if the prediction score, probability or confidence interval falls below the predetermined threshold, the publishing tools may consider the insufficient score as a lack of interest by the associated user in the proposed publication content, or a lack of a discernable pattern by the associated user that suggests to the publishing tools that such content would not be published, republished or shared by the associated user in this instance.  (See Bradley at paragraph [0062]).

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the training of a machine learning model to suggest content to a user to post on social media disclosed in Czerwinski with the calculation of a probability to publish score taught in Bradley to facilitate in the content recommendation system providing relevant content recommendations to a user.   

Regarding dependent claim 6, all of the particulars of claims 1 and 4 have been addressed above.  Additionally, Czerwinski as modified with Brewington discloses:
wherein the machine learning model is trained based on features relating to one or more of: user attributes, media content item attributes, or post attributes (Brewington at paragraph [0043]  teaches training a machine learning model using manually labeled images relative to a reference taxonomy which Examiner is interpreting as teaching media content attributes.)

Regarding dependent claim 13, all of the particulars of claim 11 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 4.

Regarding dependent claim 18, all of the particulars of claim 16 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 4.

Claims 5, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Czerwinski in view of Brewington in view of Lin in view of Bradley in further view of Buryak U.S. Pub. No. 2015/0127748 (hereinafter “Buryak”).
Regarding dependent claim 5, all of the particulars of claims 1 and 4 have been addressed above.  While Czerwinski as modified with Brewington discloses at Brewington paragraph [0043] training an automatic photo labeling model on labeled images, Czerwinski as modified does not disclose:
wherein the machine learning model is trained based on training data including representations of media content items and labels indicating whether the media content items have been published.
However, Buryak at paragraph [0047] discloses in part, “In one embodiment, the selections entered by users of the social network for adding enhanced content to social posts are collected by the social network in order to provide a training mechanism for the recommendations engine.”  Examiner is of the position that the portion of Buryak reciting “selections entered” discloses determining or labeling published posts and using them to train the recommendation engine.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the training of an automatic photo labeling model on labeled images disclosed in Czerwinski at modified, with the collection of identified published posts training a recommendation engine with identified published posts taught in Buryak to facilitate in the content recommendation system providing relevant content recommendations to a user.   

Regarding dependent claim 14, all of the particulars of claims 11 and 13 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 5.

Regarding dependent claim 19, all of the particulars of claims 16 and 18 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 5.

Claims 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Czerwinski in view of Brewington in view of Lin in further view of Kakade et al. U.S. Pub. No. 2012/0102104 (hereinafter “Kakade”).
Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  While Czerwinski at paragraph [0115] discloses evaluating specific criteria, including emotional criteria, in determining whether to suggest or not suggest a content item such as a photo to post on social media, Czerwinski does not disclose:
wherein the specified criteria relates to one or more of: a distance between a location associated with a media content item and a location associated with the user, or a number of faces depicted in a media content item.
However, Kakade at paragraph [0033] teaches in part, “In addition to predicting a physical location of the user, attribute prediction module 206 may predict a likelihood or probability that the user will post content about entities at varying distances away from a central physical location of the user.”
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the evaluation of specific criteria in making a determination on whether to suggest, or not suggest a content item for posting on social media as disclosed in Czerwinski with the physical distance criteria taught in Kakade to facilitate in the content recommendation system providing relevant content recommendations to a user.   

Regarding dependent claim 15, all of the particulars of claim 11 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 9.

Regarding dependent claim 20, all of the particulars of claim 16 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Czerwinski in view of Brewington in view of Lin in further view of Buryak.
Regarding dependent claim 10, all of the particulars of claim 1 have been addressed above.  While Czerwinski does disclose providing content items as suggested posts, Czerwinski does not disclose:
wherein the providing the suggested post for display includes ranking the suggested post and one or more content items to be provided in the user interface.
However, Buryak at paragraph [0057] discloses ranking the suggested multimedia content items.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2017/0250931
Paragraphs [0028], [0030] and [0035] – [0036] as it relates to automatically posting to social media, listening services listening for images as well as publishing and analytics services.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154